Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed on 10/3/2022.
In view of the appeal brief filed on 10/3/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LUU T PHAM/                 Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                       

Allowable Subject Matter
3.	Claims 4, 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
4.	The applicant’s arguments filed on 10/3/2022 have been taken into consideration, but are moot in view of new grounds of rejection.
In response to the applicant’s argument (disclosed in pg. 7-10 of the remarks segment) that Miyazaki fails to teach or suggest determining whether or not an unauthorized device is connected to the bus line on the basis of a result of the determination of the number of devices, and information indicating the number of valid devices connected to the bus line:
In light of the claimed limitation, newly cited prior art reference Yamaguchi (US 2010/0194528) has been cited, which teaches (as disclosed in par [0048], par [0051] & par [0054] of Yamaguchi) a plurality of devices, connected via a wired connection (e.g., “devices connected”) and implementing an unauthenticated device count to determine if one or more of the connected devices is implemented as an unauthenticated device (e.g., determining whether or not an unauthorized device is connected to the bus line) and (as disclosed in par [0048], par [0060], par [0063], lines 1-5, & par [0203], lines 1-5 of Yamaguchi) unauthenticated device counter counting the number of authenticated and unauthenticated devices (e.g., a result of the determination of the number of devices) and determining the number of connected authenticated devices retained by the authenticated device count (e.g., information indicating the number of valid devices connected to the bus line).

Claim Rejections – 35 USC 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed detection apparatus may be drawn to software, per se. Regarding claim 1, the claimed detection apparatus comprising the storage and processor aren’t explicitly implemented as physical structure, such as hardware or a tangible storage device/processor. The specification does not explicitly define that the claimed storage and processor are only implemented in hardware. One of ordinary skill in the art would understand that “storage” and “processor” could be implemented in software (see the Authoritative Dictionary of IEEE, Seventh Edition, published in Dec. 2000), the “storage” and “processor” could be software nodes (i.e., virtual nodes).  See Ex parte Strub (Appeal 2010-005727).  The nominal recitation to an "unauthorized connection detection apparatus" in the preamble does not limit the body of the claim as it only states the invention' s purpose or intended use. See Catalina Marketing Int'l, Inc., v. Coolsavings.com Inc., 289 F.3d 801,808 (Fed. Cir. 2002.   The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  

Claims 2-14 are dependent upon claim 1 and are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.


Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmanny et al (US 8,516,410) in view of Yamaguchi (US 2010/0194528).
Regarding claim 1, Nahmanny et al teaches a storage (fig. 1, ‘21); and
a processor (fig. 1, ‘12) configured to:
determining the number of devices connected to a bus line (col. 18, lines 26-29, “counting the number of devices connected”) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (col. 4, lines 16-19 and col. 18, lines 30-45, which discloses identifying each of the number of devices, connected via an electronic circuit, correlating to determined voltage changes implemented via a plurality of voltage tuning nodes connected to the circuit).
Nahmanny et al does not explicitly teach determining whether or not an unauthorized device is connected to the bus line on the basis of a result of the determination of the number of devices; and information indicating the number of valid devices connected to the bus line.
However, Yamaguchi et al teaches determining whether or not an unauthorized device is connected to the bus line (par [0048], which discloses that the devices may be connected via a wired connection & par [0051], “unauthenticated device count”) on the basis of:
 a result of the determination of the number of devices (par [0060], which discloses counting the number of authenticated and unauthenticated devices), and information indicating the number of valid devices connected to the bus line (par [0048], and par [0203], lines 1-5, which disclose that the devices may be connected via a wired connection & par [0063], lines 1-5, which discloses determining the number of authenticated devices retained by the authenticated device count).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Yamaguchi within the teachings of Nahmanny et al as one of ordinary skill in the art would have been motivated to improve security for connected devices in communication by preventing secure (disclosed by Nahmanny et al), authenticated devices from communicating with unintended, unauthenticated devices fraudulently attempting to connect by suppressing communication with one of the plurality of devices determined to be unauthenticated as result of the unauthenticated device count (as disclosed in par [0051] & [0147-0148] of Yamaguchi).  
Regarding claim 15, Nahmanny et al teaches an unauthorized connection detection method comprising:
determining the number of devices connected to a bus line (col. 18, lines 26-29, “counting the number of devices connected”) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (col. 4, lines 16-19 and col. 18, lines 30-45, which discloses identifying each of the number of devices, connected via an electronic circuit, correlating to determined voltage changes implemented via a plurality of voltage tuning nodes connected to the circuit).
Nahmanny et al does not explicitly teach determining whether or not an unauthorized device is connected to the bus line on the basis of a result of the determination of the number of devices; and information indicating the number of valid devices connected to the bus line.
However, Yamaguchi et al teaches determining whether or not an unauthorized device is connected to the bus line (par [0048], which discloses that the devices may be connected via a wired connection & par [0051], “unauthenticated device count”) on the basis of:
 a result of the determination of the number of devices (par [0060], which discloses counting the number of authenticated and unauthenticated devices), and information indicating the number of valid devices connected to the bus line (par [0048], and par [0203], lines 1-5, which disclose that the devices may be connected via a wired connection & par [0063], lines 1-5, which discloses determining the number of authenticated devices retained by the authenticated device count).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Yamaguchi within the teachings of Nahmanny et al as one of ordinary skill in the art would have been motivated to improve security for connected devices in communication by preventing secure (disclosed by Nahmanny et al), authenticated devices from communicating with unintended, unauthenticated devices fraudulently attempting to connect by suppressing communication with one of the plurality of devices determined to be unauthenticated as result of the unauthenticated device count (as disclosed in par [0051] & [0147-0148] of Yamaguchi).  
Regarding claim 16, Nahmanny et al teaches a non-transitory computer-readable medium storing an information processing program (fig. 1) that causes a computer to execute:
determining the number of devices connected to a bus line (col. 18, lines 26-29, “counting the number of devices connected”) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (col. 4, lines 16-19 and col. 18, lines 30-45, which discloses identifying each of the number of devices, connected via an electronic circuit, correlating to determined voltage changes implemented via a plurality of voltage tuning nodes connected to the circuit).
Nahmanny et al does not explicitly teach determining whether or not an unauthorized device is connected to the bus line on the basis of a result of the determination of the number of devices; and information indicating the number of valid devices connected to the bus line.
However, Yamaguchi et al teaches determining whether or not an unauthorized device is connected to the bus line (par [0048], which discloses that the devices may be connected via a wired connection & par [0051], “unauthenticated device count”) on the basis of:
 a result of the determination of the number of devices (par [0060], which discloses counting the number of authenticated and unauthenticated devices), and information indicating the number of valid devices connected to the bus line (par [0048], and par [0203], lines 1-5, which disclose that the devices may be connected via a wired connection & par [0063], lines 1-5, which discloses determining the number of authenticated devices retained by the authenticated device count).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Yamaguchi within the teachings of Nahmanny et al as one of ordinary skill in the art would have been motivated to improve security for connected devices in communication by preventing secure (disclosed by Nahmanny et al), authenticated devices from communicating with unintended, unauthenticated devices fraudulently attempting to connect by suppressing communication with one of the plurality of devices determined to be unauthenticated as result of the unauthenticated device count (as disclosed in par [0051] & [0147-0148] of Yamaguchi).  
9.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmanny et al (US 8,516,410) in view of Yamaguchi (US 2010/0194528), further in view of Miyazaki (JP 2007/036512A).
Regarding claim 13, Nahmanny et al and Yamaguchi teach the limitations of claim 1.
Nahmanny et al and Yamaguchi do not explicitly teach wherein the processor is further configured to notify, to, an outside, a result of determination whether or not the unauthorized device is connected to the bus line.
However, Miyazaki teaches wherein the processor is further configured to:
 notify, to, an outside, a result of determination whether or not the unauthorized device is connected to the bus line (par [0005-0007], “notify….when an unauthorized device is connected to a data line”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Miyazaki within the disclosures of Nahmanny et al and Yamaguchi, as one of ordinary skill in the art would have been motivated to improve the accuracy in which Nahmanny et al and Yamaguchi are implemented to execute by determining whether or not a device is illegally connected to authorized communicating devices (as disclosed in par [0020] of Miyazaki).
Regarding claim 14, Nahmanny et al and Yamaguchi do not explicitly teach wherein the processor is further configured to execute authentication processing of determining whether or not a device connected to the bus line is a valid device (par [0023-0024]), and update information indicating the number of the valid devices when it is determined that the device is the valid device.
However, Miyazaki teaches wherein the processor is further configured to:
execute authentication processing of determining whether or not a device connected to the bus line is a valid device (par [0023-0024]), and update information indicating the number of the valid devices when it is determined that the device is the valid device (par [0020-0021] and [0024], which discloses that the number of devices are determined via determining whether or not the plurality of devices on the data line are authorized). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Miyazaki within the disclosures of Nahmanny et al and Yamaguchi, according to the limitation disclosed regarding claim 13.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nahmanny et al (US 8,516,410) in view of Yamaguchi (US 2010/0194528), further in view of Kamano et al (JP 2012/164122A).
Regarding claim 3, Nahmanny et al and Yamaguchi teach the limitations of claim 1.
Nahmanny et al and Yamaguchi do not explicitly teach wherein the processor is further configured to calculate an area of the measured waveform and determine the number of devices connected to the bus line on the basis of the calculated area.
However, Kamano et al teaches wherein the connected device count determiner calculates an area of the measured waveform (par [0004], “measurement signal waveform”) and determines the number of devices connected to the bus line on the basis of the calculated area (par [0019] & par [0037], lines 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the disclosures of Nahmanny et al and Yamaguchi, as one of ordinary skill in the art would have been motivated to improve upon the reliability of determining whether or not unauthorized devices are present on a connected data line by constantly counting the amount of reflection signals corresponding to stolen modules on each connection (as disclosed in par [0060-0061] of Kamano et al) which would provide the teaching of Nahmanny et al and Yamaguchi with continuous fraudulent device detection to ensure up to-the-minute device status for each data line.
11.	Claims 2, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmanny et al (US 8,516,410) in view of in view of Yamaguchi (US 2010/0194528), in view of Richman et al (US 2010/0157729), further in view of Miyazaki (JP 2007/036512A).
Regarding claim 2, Nahmanny et al and Yamaguchi teach the limitations of claim 1.
Nahmanny et al fuether teaches wherein the processor is further configured to:
 compare a plurality of sample values forming the measured waveform with a threshold to obtain the number of peak values exceeding the threshold (col. 11, lines 15-19, “threshold voltage”).
Nahmanny et al and Yamaguchi do not explicitly teach determining that the obtained number of peak values is the number of devices connected to the bus line.
However, Richman et al teaches determining that the obtained number of peak values is the number of devices connected to the bus line (par [0088-0089], “number of peaks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Nahmanny et al and Yamaguchi, as one of ordinary skill in the art would have been motivated to improve upon detecting device presence and device metrics by utilizing classification counters (as disclosed in par [0089] & [0091] of Richman et al) which would further enhance the device determination environments of Nahmanny et al and Yamaguchi by allowing each reference with the ability to determine a device count and configuration of each counted device in the same determination event.
Regarding claim 5, Nahmanny et al and Yamaguchi teach the limitations of claim 1.
Nahmanny et al and Yamaguchi do not explicitly teach wherein the processor is further configured to remove a noise component included in the measured waveform, and determine the number of devices connected to the bus line.
Richman et al further teaches removing a noise component included in the measured waveform (par [0044], lines 6-10, “eliminating both manmade and natural noise”), and
determining the number of devices connected to the bus line (par [0091], which discloses a counter that is incremented upon a presence of a new vehicle being detected), on the basis of the measured waveform obtained after the noise component is removed (par [0088], “eliminating naturally produced and man-made noise”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Nahmanny et al and Yamaguchi according to the motivation disclosed regarding claim 2.
Regarding claim 6, Nahmanny et al, Yamaguchi, and Richman et al teach the limitations of claim 5.
Nahmanny et al and Yamaguchi do not explicitly teach wherein the processor is further configured to average the measured waveforms acquired over a plurality of times and determine the number of devices connected to the bus line on the basis of the averaged waveform.
However, Richman et al further teaches averaging the measured waveforms acquired over a plurality of times (par [0090-0091], “signal average”) and determining the number of devices connected to the bus line on the basis of the averaged waveform (par [0003], [0005], [0082] & [0090-0091], which discloses detecting the plurality of present devices using event counters and output signal frames). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Nahmanny et al and Yamaguchi according to the motivation disclosed regarding claim 2.
Regarding claim 11, Nahmanny et al, Yamaguchi, and Richman et al teach the limitations of claim 2.
Nahmanny et al and Yamaguchi do not explicitly teach a temperature sensor, wherein the processor is further configured to determine the number of devices connected to the bus line, using a threshold corresponding to a result of measurement by the temperature sensor among a plurality of the thresholds.
However, Miyazaki teaches a temperature sensor (par [0039], lines 19-23, “temperature detection unit”), wherein:
 the processor is further configured to determine the number of devices connected to the bus line (par [0026], lines 1-6), using a threshold corresponding to a result of measurement by the temperature sensor among a plurality of the thresholds (par [0026], lines 1-15 & par [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Miyazaki within the disclosures of Nahmanny et al, Yamaguchi, and Richman et al as one of ordinary skill in the art would have been motivated to improve the accuracy in which Nahmanny et al, Yamaguchi, and Richman et al are implemented to execute by determining whether or not a device is illegally connected to authorized communicating devices (as disclosed in par [0020] of Miyazaki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20221029